DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species A in the reply filed on 08/06/2021 is acknowledged.
Response to Amendment
The amendment filed 10/26/2021 has been entered. Claims 2-4, 9-10, 16, and 18-22 are canceled. Claims 1, 5-8, 11-15, and 17 remain pending and are examined on their merits below.
The 35 USC 112 Rejections have been overcome by the amendment and are now withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-8, 12, 14-15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi (US 2015/0171411 A1, as cited within the previous Office action), Megumi (JP 2014/154449 A, as cited within the IDS dated 12/26/2019 and the previous Office action, with citations below to a machine translation also provided with the IDS), and Lange et al. (DE 102013208135 A1, citations to a machine translation attached to the present Office action, which is the priority publication of CN 104134776 B as cited in the IDS filed 12/26/2019). 
Regarding claim 1, 
a cover plate (sealing plate/lid 16, Kobayashi [0051] and Figs. 1 and 3), an electrode terminal (terminal 20, Kobayashi [0054] and Figs. 1 and 3), and a current interrupt structure (current blocking system 80 including pressure-sensitive member 30, Kobayashi [0063] and Fig. 3), wherein
the electrode terminal is disposed on the cover plate and comprises an electrode inner terminal (second conductive member 70 for connecting to tab 60 includes current collector plate 72 with thick portion 78 and thin portion 74, Kobayashi [0065-0066] and Figs. 2-3) and an electrode outer terminal (connecting terminal 22 of terminal 20 within sealing plate 16 for external connection, Kobayashi [0054, 0067] and Fig. 3), and
the electrode inner terminal and the electrode outer terminal are electrically connected through the current interrupt structure (conductive pressure-sensitive member 30 deformable portion 32 joins notch 79 at thin portion 74 of inner terminal 70; metallic pressure-sensitive member holder 28 connects pressure-sensitive member 30 from flange edge 34 to outer terminal 22; Kobayashi [0068-0071] and Fig. 3), 
the current interrupt structure is cut off under the action of a gas pressure (current blocking system 80 is actuated due to an increase in internal pressure, Kobayashi abstract and [0072-0074]) to disrupt an electrical connection between the electrode inner terminal and the electrode outer terminal under an action of a gas pressure (snap-through deformation of portion 32 of current-blocking system 80 blocks current flow from electrode to connecting terminal 22 when there is a pressure rise the battery case, Kobayashi [0074] an Figs. 3 and 5),
the current interrupt structure comprises a conductive member electrically connected to an outer end surface of the electrode inner terminal (groove 79 within upper surface of thin portion 74 of plate 72 extending from outer end of current collector/inner terminal 70, Kobayashi Figs. 2-3), and a flipping member connected between the conductive member and 
an outer peripheral edge of the flipping member is mounted on the cover plate in a sealed manner (holding member 28 holds periphery of 30/32 at 32A/34, and 28 is sealed into an assembly with lid 16 via gasket 24; Kobayashi Fig. 3 and [0068]);
the flipping member and the conductive member disrupt the electrical connection under the action of the gas pressure (actuation of system 80 snaps/flips deformable portion 32 away from 74/79 upon pressure rise, Kobayashi [0074] and Figs. 3 and 5).

Kobayashi fails to teach an arc extinguishing portion formed as an arc extinguishing coating applied to a surface of the current interrupt structure, wherein the arc extinguishing portion reduces an electric arc generated when the current interrupt structure disrupts the electrical connection between the electrode inner terminal and the electrode outer terminal, nor that the arc extinguishing coating comprises a first coating applied to a first surface of the flipping member, and a second coating applied to a second surface of the conductive member, the first surface faces the conductive member and the second surface faces the flipping member.

Megumi, which is analogous in the art of current interruption devices (CID) in battery lids (Megumi [0022]), teaches a current interruption device 50 between an electrode assembly and external terminal, the CID including a fragile portion 55 with low mechanical strength within plate 60 (Megumi abstract) with similar functionality (interrupting current flow during an overpressure event) of the deformable portion of the pressure-sensitive member of Kobayashi (Megumi abstract, [0015, 0023, 0029, 0034], and Figs. 2-3). Megumi also teaches that the CID includes an arc-extinguishing space containing arc-extinguishing gas, arranged as desired by one with ordinary skill in the art, which ruptures 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the CID in the lid of Kobayashi to further include an arc-extinguishing space as taught by Megumi with the motivation of preventing plasma spark during an over-pressure event within the battery and thus improving overall safety. Additionally, applying a known technique (i.e., an arc-extinguishing section) to a known device ready for improvement (i.e., a CID without arc-extinguishing capability) to yield predictable results (i.e., a safer overall CID for both current interrupting and arc extinguishing) is prima facie obvious (see MPEP 2143, D).

Lange, which is analogous in the art of batteries with both current interruption devices and arc extinguishers (Lange [0064, 0062] and Figs. 1-2), teaches that an arc extinguishing means for extinguishing an electric arc can be a coating on a battery cell housing inner wall of arc-extinguishing material which can be silicone rubber (Lange Abstract and [0042, 0062] and Fig. 3c). Lange further teaches in [0015] that a plurality of arc extinguishing agents can be employed within a battery. Lange teaches in [0030, 0038, 0042] that battery case, whose inner surface is coated with arc-extinguishing material, includes an interior-closing lid. 
Instead of the arc-extinguishing gas taught by Megumi, a person having ordinary skill in the art would have found it obvious to select an arc-extinguishing silicone-based coating as taught by Lange, to apply to the inner housing (as taught by Lange) at the inner portion of the battery cover of modified Kobayashi (including surfaces of both the flipping member and conductive member) , and expect predictable functionality of extinguishing an electric arc and maintaining a safe battery. The simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B) and the selection of a known material based on its suitability for its prima facie obviousness determination (MPEP 2144.07). Applying the arc extinguishing coating comprising both "a first coating applied to a first surface of the flipping member, and a second coating applied to a second surface of the conductive member, the first surface faces the conductive member and the second surface faces the flipping member," as recited in amended claim 1, is within the ambit of a skilled artisan and would expectedly produce further arc-extinguishing capabilities to improve safety; the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI B). Additionally, the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI C); therefore, a skilled artisan would have found it obvious to apply arc extinguishing coatings to multiple surfaces of modified Kobayashi to prevent electric arc in the locations necessary to improve safety and meet desired design requirements, resulting in "a first coating applied to a first surface of the flipping member, and a second coating applied to a second surface of the conductive member, the first surface faces the conductive member and the second surface faces the flipping member," as recited in amended claim 1.

Thus, all limitations of claim 1 are rendered obvious.

Regarding claim 5, modified Kobayashi teaches the limitations of claim 1 above but fails to explicitly teach the arc extinguishing coating further comprises a third coating applied to a third surface of the flipping member, the third surface faces the electrode outer terminal.
However, applying a third coating to another surface of the flipping member is within the ambit of a skilled artisan and would expectedly produce further arc-extinguishing capability in the desired location to improve battery safety. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI B).


Regarding claim 6, modified Kobayashi teaches the limitations of claim 5 above and teaches 
the flipping member (deformable portion 32 of pressure-sensitive member 30, Kobayashi Figs. 2-4) is formed as a first sheet structure and comprises a first annular segment54834-6648-2864, v.1 (flat portion 32C, Kobayashi Figs. 3-4), an annular disk structure segment (tapered portion 32B, Kobayashi Figs. 3-4), and a second annular segment (flange 34 at periphery 32B, Kobayashi Figs. 2-4) that are radially arranged in sequence from inside to outside (see Kobayashi Fig. 4), 
the second annular segment is mounted on the cover plate in a sealed manner (holding member 28 holds periphery of 30/32 at 32A/34, and 28 is fastened into an assembly with lid 16 via gasket 24; Kobayashi Fig. 3 and [0068]),
the conductive member is formed as a second sheet structure (flat collector plate 72, Kobayashi Figs. 2-3).

Although modified Kobayashi (as modified thus far) fails to explicitly teach within the embodiment as cited above: 
the conductive member, of the second sheet structure, comprises a circular structure segment, an annular notch segment, and a third annular segment that are radially arranged in sequence from inside to outside, the second annular segment is mounted on the cover plate in a sealed manner, the third annular segment is connected to the electrode inner terminal, so that the conductive member and the electrode inner terminal are electrically connected to each other, the circular structure segment is connected to the first annular segment, so that the conductive member and the flipping member are electrically connected to each other,

a circular structure segment (thin portion 174, Kobayashi [0086] and Figs. 6-8), an annular notch segment (groove/notch 179, Kobayashi [0086] and Figs. 8 and 10), and a third annular segment (thick portion 178/central portion 172B, Kobayashi Figs. 6-7) that are radially arranged in sequence from inside to outside (Kobayashi Figs. 6-7), 
the third annular segment is connected to the electrode inner terminal (electrode 152 positioned inside current blocking system 180 within battery 110, Kobayashi [0082, 0089] – analogous internal connection from electrode 52 via tab 60 of collector 70 to collector plate 72 with thick portion 78 of first embodiment in Kobayashi Figs. 2-3), so that the conductive member and the electrode inner terminal are electrically connected to each other (necessary for functionality of current blocking system 180 per Kobayashi abstract and [0084-0089]), 
the circular structure segment is connected to the first annular segment (174 connected to analogous first annular segment 132C in Kobayashi second embodiment, Figs. 6-7), so that the conductive member and the flipping member are electrically connected to each other (necessary for functionality of current blocking system 180 per Kobayashi abstract and [0084-0089]).
A person having ordinary skill in the art would have found it obvious, from the teachings of Kobayashi, to select this annular shape of the conductive member as needed to satisfy the desired design if such was a cylindrical battery, for example. Additionally, the change in shape (i.e., the 

Though modified Kobayashi fails to explicitly teach that that the first coating is completely applied to the disk structure segment, the second coating is completely applied to the third annular segment, and the third coating is completely applied to the disk structure segment, is within the ambit of a skilled artisan to apply the coating to a larger surface area as needed and would expectedly produce further arc-extinguishing capability in the desired locations to improve battery safety. The mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art (MPEP 2144.04 VI B). Additionally, applying a known technique (i.e., arc-extinguishing coating) to a known device ready for improvement (i.e., multiple full surfaces of conductive pieces within a battery) to yield predictable results (i.e., a safer battery with sufficient arc extinguishing capabilities) is prima facie obvious (MPEP 2143 I D).


	Therefore, all limitations of claim 6 are rendered obvious.

	Regarding claim 7, modified Kobayashi teaches the limitations of claim 6 above but fails to explicitly teach (as modified thus far) a boss is formed on the circular structure segment, and the boss is electrically connected to an inner annular surface of the first annular segment through an annular welding spot.
	Kobayashi does teach in [0077-0078] a modification in which welding of a pressure-sensitive deformable portion (i.e., the first annular segment) to the central portion of the current collector plate (i.e., the circular structure segment) so that these first and second conductive members are directly 
A person having ordinary skill in the art would have found it obvious to use simple substitution of connection techniques (see MPEP 2143, B) or selected the welding connection technique taught by Kobayashi to tailor the actuation pressure to the desired design, thus rendering obvious instant claim 7. 

Regarding claim 8, modified Kobayashi teaches the limitations of claim 1 above but fails to explicitly the arc extinguishing coating has a mean thickness of 0.01 mm to 0.03 mm. 
However, Lange teaches that the coating which can be insulating and/or arc-extinguishing (Lange [0042]) can be powder or silicone-based (Lange [0044, 0061]) and can have a thickness of 1-100 microns (per Lange [0027], equals 0.001-0.1 mm which overlaps from 0.01-0.1 mm with the instantly claimed range). Lange teaches in [0029] that including the arc-extinguishing means within this coating layer is beneficial to prevent an electric arc within the battery.
Since Lange teaches that the coating layer beneficially includes arc-extinguishing material and teaches an overlapping range of thickness, the instant claim is rendered obvious. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).

Regarding claim 12, modified Kobayashi teaches the limitations of claim 1 above and teaches the flipping member is further covered by a cover member (pressure-sensitive member holder 28 covering perimeter of flipping/pressure-sensitive member 32, Kobayashi Fig. 5), and the cover member is electrically connected to the flipping member to form the electrode outer terminal (holder 8 is made of metal and is connected to flipping/pressure-sensitive member 32 and connecting terminal 22, forming positive terminal 20; Kobayashi [0068] and Fig. 5).

Regarding claim 14, modified Kobayashi teaches the limitations of claim 1 above and teaches the electrode inner terminal is formed by a pole extending along an internal-external direction (inner terminal 70’s arm 71 and tab 60 form a pole extending in upward direction which is the internal-external direction per Kobayashi Figs. 1-2).

Regarding claim 15, modified Kobayashi teaches the limitations of claim 1 above and teaches a battery (secondary battery 10, Kobayashi [0050] and Fig. 1), comprising a case (battery case 12 with main casing 14, Kobayashi [0051] and Fig. 1), and a battery cell accommodated in the case (electrode unit and electrolyte housed within case, Kobayashi [0050]), wherein the single battery further comprises the battery cover plate assembly according to claim 1 (sealing plate 16, Kobayashi [0051-0052] and Fig. 1), and the battery cover plate assembly encapsulates the case (sealing plate 16 is lid of main case 14, both constituting case 12; Kobayashi [0052] and Fig. 1).

Regarding claim 17, modified Kobayashi teaches the limitations of claim 15 above and teaches a power battery pack (multi-cell battery 100, Kobayashi [0127] and Figs. 18-19), comprising a pack body (end plates 96 and beams 98, Kobayashi [0128] and Fig. 18) and one or more battery modules disposed inside the pack body (group 11 of batteries 10 within 99/98, Kobayashi [0128] and Fig. 18), wherein the battery module comprises one or more batteries according to claim 15 (secondary battery cells 10 within 100, Kobayashi [0128] and Fig. 18).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Megumi, and Lange as applied to claim 1 above, and further in view of Vincent et al. ("The behavior of silicone fluids and other insulating oils under a sustained arc," Conference on Electrical Insulation & Dielectric as evidenced by Arkles ("Silicon Compounds, Silicon Esters", Kirk‐Othmer Encyclopedia of Chemical Technology, Wiley, 04 December 2000, <https://doi.org/10.1002/0471238961.1909120901181112.a02>).
Regarding claim 11, modified Kobayashi teaches the limitations of claim 1 above but fails to teach the arc extinguishing portion is high-voltage insulation silicone ester.
Vincent, which is analogous in solving the problem of extinguishing electrical arcs at high-voltage electrodes (“Experimental” section, Vincent pg. 89), teaches that polydimethylsiloxane (PDMS) fluid is effective in extinguishing an electric arc between two fixed electrodes (“Introduction” Vincent pg. 89, “Results” Vincent pg. 92, and “Conclusion” Vincent pg. 96). PDMS is known in the art to be a “silicone ester”, as evidenced by the Arkles reference (siloxane bonds of silicone oils, “Properties” section on Arkles pg. 1).
Since Lange teaches that silicone-based coating can act as the arc-extinguishing means (Lange [0012-0014]), a person having ordinary skill in the art would recognize that such could be substituted with the silicone ester oil to also achieve sufficient electric arc extinguishing as taught by Vincent. Simple substitution of one known element for another to obtain predictable results supports a conclusion of obviousness (MPEP 2143 I B). Furthermore, the selection of a known material based on its suitability for its intended use (i.e., selecting silicone ester as a coating for arc-extinguishing) supports a prima facie obviousness determination (MPEP 2144.07).
Thus, claim 11 is rendered obvious.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi, Megumi, and Lange  as applied to claim 12 above, and further in view of Okada et al. (US 2013/0208405 A1, as cited within the previous Office action) as evidenced by Sewport (“What is Polytetrafluoroethylene (PTFE) Fabric: Properties, How it’s Made and Where”, online 2019, <https://sewport.com/fabrics-directory/ptfe-eptfe-polytetrafluoroethylene-fabric>, as cited and attached in the previous Office action). 
Regarding claim 13, modified Kobayashi teaches the limitations of claim 12 above but fails to teach an air vent is formed on the cover member, and a waterproof and breathable film is disposed on the cover member to plug the air vent.
Kobayashi does teach the use of gas vents 74A/174A and 78A/178A formed as part of the current-blocking system 80 (Kobayashi [0066, 0086] and Figs. 3 and 6) to allow built-up internal gas pressure to be released from within the battery to the current-blocking system, relieving the issues of battery case deformation and pressure on the current collector (Kobayashi [0003, 0009, 0044-0045]).
Okada, which is analogous in the art of gas venting for pressure regulation within a battery (Okada Abstract and Fig. 1), teaches a gas vent within the upper casing of an electric storage device (vent 10 in vessel 3, Okada Fig. 1) with a regulating chamber and a semi-permeable membrane which transmits gas if the internal pressure of the vessel rises due to gas generated in the electric storage device (chamber 17 with semi-permeable membrane 13 sealing opening 11, Okada [0026, 0028] and Fig. 2). Okada [0028] teaches this semi-permeable membrane can be made of PP, PE, of PTFE. As evidenced by the Sewport reference, PTFE membranes are known to be both waterproof (PTFE is hydrophobic due to its low dielectric constant, Sewport page 2/26) and breathable (properties chart on Sewport page 1/26). The breathability property of microporous PTFE is also taught by Okada [0028] as such allows the venting of gasses. 
It would have been obvious, at the time of filing, for a person having ordinary skill in the art to modify the current-interruption assembly as taught by Kobayashi to further include venting portions on the cover thereof and sealed with a breathable waterproof PTFE semi-permeable membrane as taught 
Thus, the instant claim 13 is rendered obvious.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-8, filed 10/26/2021, with respect to the rejection(s) of claim(s) 1 and its dependent claims under 35 USC 103 in view of Tucholski and Li have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the Lange, Vincent, and Arkles references above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 9a-4p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JESSIE L. WALLS/Examiner, Art Unit 1728             

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728